Citation Nr: 1205274	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel






INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied a claim for service connection for PTSD.

The Board remanded the claim in January 2008 for additional development and to address due process concerns.  In June 2010, the Board recharacterized the claim as one for service connection for an acquired psychiatric disorder, claimed as PTSD, in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and again remanded for further development.  It has been returned to the Board for further appellate action.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its June 2010 remand, the Board noted that the Veteran's claimed stressors of being under attack while stationed in Long Binh, Vietnam, between November 1970 and December 1970 had been verified, as the U.S. Army and Joint Service Records Research Center (JSRRC) had verified small arms fire on November 9, 1970 (Long Binh Post Bunker 432), November 15, 1970 (Long Binh Post Bunker 724), and November 16, 1970 (Long Binh Post), at the time that the Veteran's unit had been stationed there.  The Board also noted that the Veteran's unit was stationed in Bear Cat in May 1971, and that the Veteran asserted that the his unit was hit at least six times with high casualties in May 1971 at Bear Cat; in this regard, a November 2011 report from the JSRRC reflects that Bear Cat received three 122 millimeter rockets on May 20, 1971, resulting in negative results.

The Board therefore instructed the RO or AMC to schedule the Veteran for a VA psychiatric examination whereby the examiner was to provide opinions as to the diagnosis of all psychiatric disorders found to be present and as to whether it is at least as likely as not that any current psychiatric disorder, including PTSD, had its onset during active duty or was related to any in-service disease, injury, or event, to include any of the Veteran's alleged stressor events.  The examiner was to provide a comprehensive report including complete rationales for all conclusions reached.

The Veteran was provided a VA psychiatric examination in December 2010.  After examining the Veteran and reviewing the record, the VA examiner stated that the Veteran did not have a diagnosis of PTSD that would conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) criteria, that the Veteran provided a very vague history that made it difficult to provide a precise diagnosis, and that, therefore, the less specific diagnoses of mood disorder, not otherwise specified, and psychotic disorder, not otherwise specified, were assigned to the Veteran.  The examiner further stated that it was not clear as to when the Veteran's symptoms began or if they were related to his service, and that it would be mere speculation on the examiner's part to state whether his mental symptoms were due to his military service.  The examiner explained that the Veteran stated that he was a loner before he started in the military, and that he was not endorsing symptoms that would fulfill the DSM-IV criteria B through E for PTSD.  

While the examiner stated that it was not clear as to when the Veteran's symptoms began or if they were related to his service, the examiner did not state whether it was at least as likely as not that any current psychiatric disorder had its onset during active duty or was related to any in-service disease, injury, or event, to include any of the Veteran's alleged stressor events.  Thus, the December 2010 VA examiner did not adequately answer the primary question contained in the Board's June 2010 remand.

Moreover, regarding the examiner's statement that it would be mere speculation on the examiner's part to state whether the Veteran's mental symptoms were due to his military service, the Court has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data, and thus it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.  The examiner may have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination, and should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Id.

In this regard, the VA examiner did not discuss whether or not, although the matter was unclear, the examiner was actually able to state whether it was at least as likely as not that any current psychiatric disorder had its onset during active duty or was related to any in-service disease, injury, or event, to include any of the Veteran's alleged stressor events.  Also, while the examiner stated that the Veteran provided a very vague history that made it difficult to provide a precise diagnosis, it is unclear whether the examiner's opinion was based on all procurable and assembled data, or whether further development by VA would allow the examiner to make a nonspeculative opinion.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Because the December 2010 VA examination did not provide an opinion that adequately answered the questions contained in the Board's June 2010 remand, the Veteran should be scheduled for another VA examination by a different examiner, and an opinion should be provided that complies with the Board's remand instructions.

Also, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to liberalize, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The regulatory revision is applicable to claims for service connection for PTSD that were, among other eligibility factors, appealed to the Board before July 13, 2010, but not decided as of that date.  Id.  As such, the Veteran's claim is affected by the amended regulation.

The amendment indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The November 2011 supplemental statement of the case (SSOC) issued by the AMC, which was the only readjudication of the Veteran's service connection claim following the Board's June 2010 remand, contains no citation or discussion of, or any indication that the AMC considered, the amended provisions of 38 C.F.R. § 3.304 (f).  The amended provisions of 38 C.F.R. § 3.304 (f) are particularly pertinent in this case considering  that, as stated in the SSOC, the AMC continued to deny the Veteran's claim, in part, on the basis that the evidence did not establish that the Veteran experienced a stressful event during his service.  Also, in this regard, the Board stated in the June 2010 remand that the Veteran's claimed stressor of being exposed to gunfire attacks in November and December 1970 had been verified.  Thus, on remand, the RO or AMC must also consider the amended provisions of 38 C.F.R. § 3.304 (f) in readjudicating the Veteran's claim.  Furthermore, on remand, the VA examination and opinion should be rendered in light of such amended provisions of 38 C.F.R. § 3.304 (f).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for another VA psychiatric examination with an appropriate examiner other than the examiner who conducted the December 2010 examination to determine the etiology of any acquired psychiatric disorder, to include PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused or aggravated by, or is otherwise related to, service, to specifically include the Veteran's verified stressor of being exposed to gunfire attacks in November and December 1970 and in May 1971, or fear of hostile military or terrorist activity during his period of service.

"Fear of hostile military or terrorist activity" means the Veteran's experience of, witness of, or confrontation with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

A complete rationale for all opinions must be provided.

2.  Review the claims file and ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include an adequate response to the specific opinion requested, the report must be returned for corrective action. 

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal, to include specific consideration of the amended provisions of 38 C.F.R. § 3.304 (f).  If the benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate










action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

